Citation Nr: 1617997	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error in a January 1971 rating decision, which denied service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  He died in February 2012.  The United States Court of Appeals for Veterans Claims (Court) granted his widow's motion for substitution in July 2012.  Accordingly, she is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In December 2010, the Board issued a decision that denied finding that there was clear and unmistakable error in a January 1971 rating decision which denied service connection for bilateral hearing loss.  The Veteran, prior to his death, appealed this issue to the Court.  In June 2013, the Court issued a Memorandum Decision in which it set aside the Board's December 2010 decision and remanded for adequate reasons and bases.  Subsequently, the Board issued a decision in March 2014 that denied finding that there was clear and unmistakable error in the January 1971 rating decision.  The appellant appealed this decision to the Court, which, in an August 2015 Memorandum Decision, found that the Board failed to substantially comply with the Court's June 2013 decision.  The Court set aside the Board's March 2014 decision and remanded the matter for adequate reasons and bases.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In its January 1971 rating decision denying service connection for bilateral hearing loss, the RO incorrectly applied the applicable statutory provisions existing at the time of the decision; the outcome of the decision would have been manifestly different but for that error of law. 


CONCLUSION OF LAW

The January 1971 rating decision which denied service connection for bilateral hearing loss, contained clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim of entitlement to service connection for bilateral hearing loss on November 16, 1970.  The appellant claims that the RO's January 1971 rating decision contained CUE because service connection for bilateral hearing loss was denied.  Although the Veteran filed a timely notice of disagreement with the 1971 decision, which was followed by a March 1971 statement of the case, he did not file a substantive appeal, and thus the January 1971 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

In a rating decision dated in 2003, service connection was granted for left ear hearing loss, with an effective date of December 21, 1984.  In a subsequent VA decision, service connection for bilateral hearing loss was granted, effective December 21, 1984.

Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994).

CUE is a very specific and rare kind of error. CUE is the kind of error to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  The laws at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).
In this case, the appellant asserts that the statutory or regulatory provisions extant at the time of the January 1971 rating decision were incorrectly applied, and had the law been applied correctly, it would have manifestly changed the outcome of the decision.  The law in effect at the time of the January 1971 rating decision stated that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (1970).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.303(b) (1970).

Evidence of record at the time of the January 1971 rating decision included service treatment records, which included the Veteran's January 1963 enlistment examination.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
25 (30)
LEFT
5 (20)
-5 (5)
-5 (5)
-
35 (40)

(Note: The November 1963 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

A review of the Veteran's service treatment records revealed treatment for ear wax removal in February 1964, and for otitis externa and ear aches during 1965.  The Veteran denied having a history of ear trouble on a medical history report completed in October 1967.  The October 1967 separation examination included an audiological evaluation which revealed pure tone thresholds, in decibels, as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
15 (25)
10 (15)
LEFT
0 (15)
10 (20)
5 (15)
30 (40)
60 (65)

In November 1970, the Veteran filed his original claim seeking service connection for hearing loss "aggravated by service."  Submitted along with the Veteran's claim was a February 1970 private treatment report which noted that the Veteran had bilateral moderate neuro-sensory hearing loss.  The physician noted that the veteran had "reached the level where he needs a hearing aid."  Also submitted was a November 1970 private treatment report which noted a diagnosis of partial deafness with nerve loss of hearing in both ears.  The physician indicated that this condition "may be progressive."  

In January 1971, the RO issued a rating decision denying service connection for bilateral hearing loss.  The RO concluded that the Veteran had preexisting hearing loss that had "become progressively worse."  The decision noted that it considered the findings within the service treatment records, as well as the February 1970 and November 1970 private records.  The RO's rating decision also indicated that, "[t]here is no evidence however, of any incident or trauma in service that caused the condition to worsen beyond its natural progress."   

As noted above, the January 1971 rating decision acknowledged that the Veteran had preexisting hearing loss that had become progressively worse in service.  However, the Board finds that the RO failed to rebut the presumption of aggravation with clear and unmistakable evidence that the increase in severity was the result of the natural progress of the disease.  The February 1970 record indicated that the Veteran had hearing loss and was in need of a hearing aid, but did not address whether the hearing loss was due to the natural progress of the disease.  The November 1970 record provided a statement that the Veteran's condition "may be progressive."  However, such a statement appears speculative and brings into question whether the Veteran's hearing loss was actually progressive in nature.  Consequently, the evidence of record at the time of the January 1971 rating decision failed to rise to the level of clear and unmistakable (obvious or manifest) evidence required to rebut the presumption of aggravation.  

Therefore, the Board finds that the RO failed to properly apply the provisions of 38 C.F.R. § 3.306(a) and (b) (1970) in adjudicating the Veteran's claim for service connection for bilateral hearing loss in the January 1971 rating decision.  Because the presumption of aggravation was not rebutted by clear and unmistakable evidence, the Board further finds that the error was undebatable and had it not been made, the outcome of the January 1971 rating decision would have been manifestly different.  Accordingly, the January 1971 denial of entitlement to service connection contained CUE, and it is reversed.  Therefore, the Board finds that the Veteran's original claim for entitlement to service connection for bilateral hearing loss received in November 1970 is the claim that must be used to determine the proper effective date for the award of service connection. 



ORDER

The January 1971 rating decision's denial of service connection for bilateral hearing loss contained CUE; the appeal is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


